Citation Nr: 9935543	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
and neck injury in service.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease with congestive heart failure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for chronic headaches, 
to include due to an undiagnosed illness.

5.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant has verified active service from July 1961 to 
September 1961, September 1961 to September 1964, and 
November 1990 to June 1991.  The appellant served in 
Southwest Asia from January 1991 to April 1991.  The 
appellant had active duty for training from July 31, 1993 to 
August 14, 1993.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from March 1996 and April 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the increased rating issues 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

Both treating physicians and the appellant have asserted 
that he is unemployable due to a combination of 
disabilities.  The Board finds that the appellant has 
submitted an informal claim for a total rating for 
compensation based on individual unemployability.  Based on 
the evidence in the record, it seems that the RO has not had 
an opportunity to act upon the claim.  The Board refers the 
issue to the RO to take appropriate action with respect to 
this claim, as the Board does not have jurisdiction over 
this claim.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1999).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).


FINDINGS OF FACT

1.  A pre-existing status-post cervical spine diskectomy was 
aggravated by a motor vehicle accident and associated injury 
while the appellant was on active duty for training.

2.  A pre-existing recurrent low back pain disability was 
aggravated by a motor vehicle accident and associated injury 
while the appellant was on active duty for training.

3.  The evidence of record, including the clinical data 
recorded during and prior to service, clearly shows that the 
hypertension existed prior to entrance into service.

4.  The hypertension manifestations noted in the service 
records reflect continuing manifestations of the preservice 
disorder and do not establish an increase in severity in the 
preexisting disability.

5.  Competent evidence demonstrating aggravation of 
hypertension during active service has not been presented.

6.  Competent evidence of cardiomyopathy and congestive heart 
failure, generalized arteriosclerosis with coronary 
insufficiency, or occasional angina in service or attributed 
to service has not been presented.

7.  Competent evidence of a disease or injury productive of 
headaches and linking chronic headaches to service had not 
been presented.

8.  Competent evidence of chronic headaches during Gulf War 
service has not been presented.

9.  Competent evidence chronic headaches of a compensable 
degree due to an undiagnosed illness has not been presented.

10.  The right knee disorder is manifested by arthritis and 
limitation of flexion.

11.  The left knee disorder is manifested by arthritis and 
limitation of flexion.

12.  Retropatellar pain syndrome of the right knee is 
manifested by no more than slight lateral instability.

13.  Retropatellar pain syndrome of the left knee is 
manifested by no more than slight lateral instability.


CONCLUSIONS OF LAW

1.  Post-surgical cervical spine diskectomy preexisted 
service and was aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 
(1999).

2.  Lumbar spine pain syndrome preexisted service and was 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (1999).

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Hypertension clearly and unmistakably preexisted the 
second period of service and the presumption of soundness at 
entry is rebutted.

5.  The preexisting hypertension was not aggravated by 
service.

6.  The claim for service connection for cardiomyopathy and 
congestive heart failure to include generalized 
arteriosclerosis with coronary insufficiency, or occasional 
angina is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim for service connection for chronic headaches, 
to include as due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  Retropatellar pain syndrome of the right knee is 10 
percent disabling (based upon arthritis and limitation of 
flexion). 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5010 (1999).

9.  Retropatellar pain syndrome of the right knee is no more 
than 10 percent disabling (based on lateral instability).  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5257 (1999).

10.  Retropatellar pain syndrome of the left knee is 10 
percent disabling (based upon arthritis and limitation of 
flexion). 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5010 (1999).

11.  Retropatellar pain syndrome of the left knee is no more 
than 10 percent disabling (based on lateral instability).  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has perfected appeals as to claims for service 
connection for residuals of neck and back injury while on 
active duty for training, headaches due to undiagnosed 
illness and hypertensive cardiovascular disease with 
congestive heart failure to include generalized 
arteriosclerosis with coronary insufficiency, or occasional 
angina.  Additionally, the Board is to consider claims for 
increased ratings for retropatellar pain syndrome of both 
knees, each currently evaluated as 10 percent disabling.  

The Board finds that the RO has met its duty to assist the 
appellant in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991).  Records were obtained from all 
identified treatment sources.  There is no indication from 
the appellant or his representative that there is outstanding 
evidence which would be relevant to this claim, as it appears 
to the Board that all records identified by the appellant in 
later statements were of record.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in to service except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  A preexisting injury or disease will be considered 
to have been aggravated by service where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 1153 (West 1991); 38 C.F.R. § 3.304, 3.306 (1999).

A veteran is entitled to presumptive service connection for 
cardiovascular renal disease including hypertension that 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

Compensation may be paid to a Persian Gulf veteran suffering 
from a chronic illness or combination of undiagnosed 
illnesses that became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more before December 
31, 2001 following such service.  See 38 U.S.C.A. § 1117 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant served in support of Operation Desert Shield 
and Desert Storm and earned service medals, none of which are 
indicative of combat service.  As the appellant did not serve 
in combat, the provisions of 38 U.S.C.A. § 1154 (West 1991) 
do not apply.


Residuals of a Back and Neck Injury

The appellant filed a claim for service connection for back 
and neck disabilities as a residual of a motor vehicle 
accident in August 1993.  The claim was denied in a March 
1996 rating decision.  He was notified April 1, 1996.  The 
Notice of Disagreement was recorded in March 1997.

The appellant's claim for service connection for residuals of 
back and neck injuries is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All identified evidence has been 
developed and therefore the duty to assist has been met.  

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The appellant had no musculoskeletal complaints and all 
examinations were normal during his first period of service 
between 1961 and 1964.  He denied bone or joint deformity and 
back pain and his musculoskeletal system was normal on 
examination in May 1978.  A letter from the University of 
Alabama Department of Neurosurgery dated in July 1982 and 
addressed to the Army National Guard indicated that the 
appellant underwent anterior cervical diskectomy for removal 
of a large centrally herniated disc that was producing spinal 
cord compression.  He was therefore unable to participate in 
any strenuous activity.  The appellant was examined in March 
1987.  He denied recurrent back pain, bone, joint or other 
deformity or arthritis.  His neck, spine and musculoskeletal 
systems were normal.  

In a December 1990 examination the appellant reported 
recurrent back pain and a head injury.  On examination his 
neck, spine and musculoskeletal systems were normal.  The 
examiner noted a back injury reported 2 years prior for which 
the appellant was hospitalized, and disc removal in his neck 
in 1982.  Both findings were reported to be of no 
significance.  In another undated report of medical history 
the appellant reported recurrent back pain, the cervical disc 
surgery, a plant accident in 1977 and a car accident in 1979.

In a March 1991 examination the appellant reported recurrent 
back pain, arthritis, and a head injury.  The examiner did 
not comment on these reports.  On examination the neck was 
normal and low back pain was noted on the spine and 
musculoskeletal examination.  The appellant was said to need 
an orthopedic consultation for low back pain.

The appellant was involved in a motor vehicle accident on 
August 6, 1993.  He was a passenger in a car that was rear-
ended while stopped at a red light.  The statement of medical 
examination and duty status indicated that the appellant was 
on active duty for training status between July 31, 1993 and 
August 14, 1993.

The appellant was seen in the emergency room of Baptist 
Memorial Hospital on August 7, 1993.  He complained of neck 
pain with low back pain initially.  The prior cervical 
anterior fusion was noted.  X-rays showed the cervical fusion 
with prominent degenerative changes to the lower cervical 
spine.  No fracture was seen.  Paracervical muscle and 
ligament strain was diagnosed.

The appellant was seen at Lloyd Nolan hospital for orthopedic 
evaluation in August 1993 following the accident.  The 
examiner noted the prior history of cervical spine fusion and 
low back pain.  The appellant complained of back and neck 
stiffness.  He had not been able to work.  There was no 
radiation to his arms or legs or other neurological symptoms.  
He had moderate limitation of motion in the cervical spine 
with some pain on rotation.  He had slight to moderate 
limitation of flexion and extension in his back.  Cervical X-
rays showed an old well-healed fusion.  There was cervical 
spondylosis below that, and the low back showed moderate 
degenerative disease.  The impression was of cervical lumbar 
strain superimposed upon previous cervical and lumbar disc 
prominence.  In a later note there was still some limitation 
of motion and tenderness in his neck and back.  The appellant 
was seen in the surgery clinic in August 1993 and his injury 
was described as a typical whiplash injury.  He still had 
tenderness and limitation of motion in his neck.  The low 
back injuries were almost entirely muscle-related.  Further 
testing was to be considered after a period of physical 
therapy.  The doctor indicated that the degenerative changes 
noted in the neck were long-standing and not related to the 
recent injury, but the recent injury of course could have 
produced symptoms partly because of the pre-existing trouble.  
An August 1994 rough draft dictation note from Dr. Langford 
indicated that the appellant had multiple problems due to 
degenerative disc disease in the neck and lower spine.  There 
was very severe stenosis in the lumbar spine.  In combination 
with his congestive heart failure and hypertension, the 
appellant was unable to resume gainful employment in the 
future for at least a year and it was unlikely that the 
situation would improve.

In September 1993 he was still complaining of neck pain 
diagnosed as cervical strain.  There was some limitation of 
motion although this had improved.  He still had low back 
pain.  In follow-up in October 1993 his back was doing pretty 
well but he still had neck pain with paresthesias in his 
fingers at times.  The neck pain improved with traction 
therapy.  In November 1993 he still reported neck pain with 
some paresthesia bilaterally and radiating low back pain.  
Magnetic resonance imaging showed cervical stenosis at C4-6 
and degenerative lumbar changes.  A lumbar myelogram done in 
December 1993 showed extensive degenerative changes with 
significant spinal stenosis at L4-5.  A herniated nucleus 
pulposus could not be determined.  In a December 1993 note, 
Dr. Langford indicated that since the symptoms had only been 
present since the accident according to the appellant, one 
had to suppose that the accident was responsible for 
incapacitating the appellant.  A decompression lumbar 
laminectomy was planned.  The neck problem was not nearly as 
severe and surgery was not justified although the appellant 
had a lot of pain.  Lumbar laminectomy was performed in 
January 1994.  Postoperatively, the lumbar pain was gone.  In 
a January 1994 note, Dr. Langford opined that the pain that 
led to the operation was present ever since the accident in 
Texas, and therefore it seemed to be a cause and affect 
relationship, although of course the stenosis must have been 
present to some extent prior to the accident.  In that case, 
there would be an aggravation of that preexisting condition 
making it symptomatic.  It was possible that the appellant 
would not have needed surgery except for the accident.  This 
conclusion assumed that the story was as related by the 
appellant, who seemed to the doctor to be a very 
straightforward gentleman.  In February 1994 the appellant 
was free of pain except when he strained, such as with 
coughing, and then he would have severe pain.  This was said 
to present a real problem regarding a return to his normal 
occupation.  In March 1994 he had some very lower back pain 
and was also troubled by his neck.  In April 1994 his neck 
was bothering him more than his back.

A VA examination was conducted in October 1995.  The 
appellant prior history was noted including a cervical 
diskectomy and fusion in February 1995.  The appellant 
continued to report chronic neck and back pain, with a 
restriction in the movement of his head and neck.  Chronic 
cervical and lumbar syndrome was diagnosed with a history of 
neck and back injury secondary to a motor vehicle accident.  
The prior surgeries were noted.

The appellant submitted copies of a May 1996 letter from Dr. 
Frizzell who indicated that the appellant had been under his 
care for problems associated with the cervical and lumbar 
spine.  The appellant became symptomatic following a motor 
vehicle accident in which he was rear-ended.

A June 1996 X-ray of the lumbar spine showed an increase in 
the disc space narrowing at L4-5 when compared to an October 
1995 X-ray.  The appellant was seen in June 1996 for 
complaints of chronic neck and low back pain since the 1993 
motor vehicle accident.  The appellant had pain and decreased 
range of motion in all directions.

The appellant was admitted to a pain management clinic at the 
VA Medical Center in Tampa in February 1997.  The discharge 
diagnosis was failed back syndrome.  The appellant continued 
to report onset of low back pain and neck pain from the 1993 
motor vehicle accident.

A VA examination was conducted in October 1997.  The 
appellant reported onset of the back problems after the 1993 
accident.  His neck and lower back were quite stiff on 
examination.  His prior cervical and lumbar surgeries were 
noted as part of the diagnoses and his functional loss was 
attributed to them and his knee problems.

At the time of the appellant's entry into the 1993 period of 
active duty for training, the evidence clearly and 
unmistakably establishes that he had preexisting cervical 
and lumbar spine disabilities.  He reported cervical spine 
diskectomy in 1982 and he began reporting recurrent back 
pain as of the December 1990 examination.  He was apparently 
receiving treatment for low back pain.  However, the Board 
notes that no actual diagnosis, other than back pain, was 
ever rendered as to the low back prior to the period of 
service.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  Here, the Board has examined all the evidence 
and on balance, finds that the evidence supports the 
appellant's claim of service connection for residuals of the 
back and neck injury incurred in August 1993 while on active 
duty for training.  

In regard to the preexisting recurrent lumbar back pain, 
immediately after the accident, he had limitation of motion 
in low back.  He was seen throughout 1993 and in January 
1994 underwent a lumbar laminectomy.  Dr. Langford's note in 
January 1994 opined that, assuming the appellant's comments 
about the onset of his current symptomatology were true, the 
accident aggravated his pre-existing neck and low back 
disabilities.  As the appellant has been entirely consistent 
in reporting the onset of his symptoms from the motor 
vehicle accident in 1993, the Board finds no reason to doubt 
the truth of this report.  The accident signals the onset of 
symptoms that led to frequent, regular treatment, physical 
therapy, and back surgery within 5 months' time.  The VA 
examiner in October 1995 diagnosed chronic lumbar syndrome 
secondary to the motor vehicle accident as reported by the 
appellant while noting his prior surgeries.  Chronic lumbar 
syndrome was not diagnosed as part of the complaint of back 
pain prior to the 1993 motor vehicle accident.  This 
evidence demonstrates an increase in lumbar spine disability 
during service.

In regard to the cervical spine disability, the medical 
evidence demonstrates that immediately after the accident, 
the appellant had muscle and ligament strain superimposed 
over degenerative changes present in the cervical spine.  
Chronic cervical syndrome was diagnosed by VA examination in 
October 1995 and said to be secondary to the motor vehicle 
accident.  Chronic cervical syndrome was not part of the 
diagnosis of the pre-existing condition, nor was muscle or 
ligament strain.  Although the appellant had pre-existing 
cervical surgery, there is no indication that he had cervical 
pain or syndrome or strain prior to the 1993 motor vehicle 
accident.  When examined in March 1991 his neck was normal.  
This is competent evidence of an increase in cervical spine 
disability as a result of the 1993 motor vehicle accident. 

No competent medical opinion has been developed that 
indicates that the appellant's current neck and back 
disabilities are the result of the natural progress of the 
pre-existing conditions.  Dr. Langford addressed this issue 
in 1994 and concluded that although stenosis was present 
prior to the accident, there was a cause and affect 
relationship between the accident and the pain that led to 
the lumbar surgery.  He further opined that but for the 
accident, surgery might not have been necessary.  

With regard to the cervical spine, no competent opinion has 
been developed that concluded that the current cervical spine 
disability was the result of the natural progress of the pre-
existing condition.  On the contrary, in August 1993, an 
examiner opined that although the degenerative changes in the 
neck were long-standing and not related to the 1993 injury, 
the injury could have produced symptoms partly because of the 
pre-existing condition.  The Board draws a conclusion from 
this statement that there was additional disability caused by 
the 1993 motor vehicle accident.  The natural progress of the 
disease prior to the accident had produced degenerative 
changes that were asymptomatic.  The accident caused an 
increase in severity.

Accordingly, service connection for residuals of the cervical 
spine injury and lumbar spine injury is warranted.


Hypertensive Cardiovascular Disease and Congestive Heart 
Failure

The appellant has contended that his hypertension became more 
severe while he was on active duty in Saudi Arabia and should 
be service connected.  Since his congestive heart failure is 
the direct result of his hypertension, the appellant has 
contended that with aggravation of his hypertension, his 
congestive heart failure also worsened.

A May 1961 induction examination noted a blood pressure of 
112/68.  Examination of the cardiovascular system was normal.  
On examination in August 1964 his blood pressure was 120/70 
and his cardiovascular system was normal.  His blood pressure 
was 134/86 in May 1978 and his cardiovascular system was 
normal.  In March 1987 his blood pressure was 140/88 and his 
cardiovascular system was normal.  

In October 1989, the appellant underwent cardiovascular 
screening.  His electrocardiogram was normal, however his 
blood pressure was 170/110.  He was not cleared for training.  
In an October 1989 medical problem checklist, hypertension 
was noted as a chronic medical problem controlled with 
medications.  The appellant was reactivated to active duty in 
November 1990.  A December 1990 examination noted a blood 
pressure of 140/90 and his electrocardiogram was abnormal.  
In a March 1991 examination for Saudi departure, the 
appellant indicated he was taking an antihypertensive 
medication.  His blood pressure was 110/75 and his 
cardiovascular examination was normal.

A March 1993 VA Medical Center X-ray report indicated 
enlargement involving all cardiac chambers which suggested a 
dilated cardiac myopathy.  He had an abnormal 
electrocardiogram.  The appellant was admitted to Lloyd Nolan 
Hospital in March 1993 for subacute shortness of breath.  The 
discharge diagnosis was dyspnea that was felt to be due to a 
combination of cardiomyopathy plus chronic obstructive 
pulmonary disease.  He was then followed as an outpatient for 
cardiomyopathy.  The hypertension was said to be controlled.  
The appellant had noted increased shortness of breath for the 
prior 6-7 months.  He had occasional episodes of substernal 
chest pain invariably related to exertion.  Cardiac 
catheterization in May 1993 revealed dilated congestive 
cardiomyopathy with normal coronary arteries.  In June 1993 
his blood pressure was 120/80 to 120/90.  He was said to be 
doing beautifully with his treatment for his dilated 
congestive cardiomyopathy with the prescribed medicines.  In 
July 1993 the doctor noted that the diagnosed cardiac 
myopathy could have been caused by a variety of agents 
including alcohol, hypertension, viruses or other agents.  In 
response to the appellant's question regarding a link to his 
service in the Persian Gulf, the doctor opined that to the 
best of his knowledge, there was no known relationship 
between cardiomyopathy and exposure to the agents in the Gulf 
area.  In August 1993 his blood pressure was controlled at 
110-120/80.

A blood pressure of 154/96 was noted in August 1993.  A VA 
examination was conducted in November 1993.  The appellant 
reported that he had been told in March 1993 that he had 
congestive heart failure.  He reported hypertension times 11-
years.  His blood pressure was 120/80.  Treated hypertensive 
cardiovascular disease and chronic congestive heart failure 
were diagnosed.  

A VA examination was conducted in October 1997.  The 
appellant reported chest pain often at irregular times and 
without much exercise.  His hypertension was under treatment 
and his blood pressure was 130/80.  His heart sounds were 
normal and without murmur.  There were no arrhythmias and his 
pulse was regular.  Generalized arteriosclerosis with 
coronary insufficiency and occasional angina, and essential 
hypertension were diagnosed.

Lay statements were submitted in support of the claim in 
March 1997.  A fellow serviceman, J. T. stated that he worked 
with the appellant in the Persian Gulf and that he was 
constantly complaining about his heart.  The appellant's wife 
indicated that the diagnosis of congestive heart failure was 
first made after his return from the Persian Gulf.

Hypertension, cardiovascular disease, or congestive heart 
failure were not identified during the appellant's first 
period of active service or within one year after separation 
from service.  In addition, no competent evidence attributes 
the disease to that period of service.  Accordingly, the 
claim for service connection for hypertensive cardiovascular 
disease with congestive heart failure as to that period of 
service is not well grounded.

There was no entrance examination prior to his activation to 
active duty in November 1990, therefore hypertension was not 
"noted" prior to entry onto active duty.  Accordingly, the 
veteran is entitled to a presumption of sound condition.  
However, the presumption of soundness is rebutted by clear 
and unmistakable evidence that hypertension preexisted this 
period of active duty.  The evidence of record, including a 
diagnosis and treatment for hypertension prior to service, is 
clear and unmistakable evidence that the disorder preexisted 
service.  

During the period of his active service between November 1990 
and June 1991, no competent opinion has been offered that 
indicates that his hypertension increased in severity.  Lay 
assertions of aggravation of a preexisting disease cannot 
suffice for the purposes of demonstrating an increase in that 
disability.  See Routen v. Brown, 10 Vet. App. 183 (1997).  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge such as the condition causing or 
aggravation any symptoms.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995).  This would also apply to the statements 
submitted by the appellant's wife or friend.  Furthermore, 
the appellant's blood pressures during his active service 
included both normal and elevated findings, supporting the 
Board's conclusion that the disability was not aggravated.  
Lacking competent evidence of aggravation of hypertension 
during active service, the claim is not well grounded.

Stated differently, hypertension preexisted the 1990 to 1991 
period of service.  Although elevated blood pressure readings 
were noted, there is no competent evidence that there was an 
increase in severity.  At best, there were acute flare-ups.  
In the absence of an increase in severity, the appellant is 
not entitled to a presumption of aggravation.

Cardiomyopathy and congestive heart failure were first 
identified in March 1993.  Generalized arteriosclerosis with 
coronary insufficiency and occasional angina were noted in 
October 1997.  As none of these conditions were noted during 
active service or attributed to active service, the claim for 
service connection for hypertensive cardiovascular disease 
and congestive heart failure to include cardiomyopathy, 
generalized arteriosclerosis with coronary insufficiency and 
occasional angina is not well grounded.  

No competent examiner has attributed any of these heart 
conditions to Persian Gulf service, and the conditions are 
diagnosed and not attributed to an undiagnosed illness.  
Therefore a claim for service connection for hypertensive 
cardiovascular disease and congestive heart failure to 
include cardiomyopathy, generalized arteriosclerosis with 
coronary insufficiency and occasional angina based on Persian 
Gulf service or undiagnosed illness is not well grounded.

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant  has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well 
grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425, 431 (1996).  Further, the appellant 
was adequately informed of the deficiencies in the evidence 
by the RO the appellant has not identified any other 
competent evidence that would complete the application.

Chronic Headaches

The appellant has contended that he had headaches upon his 
return from the Gulf War.  He never had headaches prior to 
the war.  He took over-the-counter medications and went about 
his business.  It was not until sometime during 1995 that he 
began complaining about headaches to doctors.  He now had 
daily headaches.  

For the purposes of 38 C.F.R. § 3.317 and Gulf War claims, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurological signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (1999).  Disabilities which have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 3.317 
(a) (3) (1999).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is: (1) Affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; 2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (1999).

A well grounded claim for disability due to an undiagnosed 
illness suffered by a veteran of the Persian Gulf War under 
38 U.S.C.A. § 1117 (a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  With respect to the 
second and fourth elements, evidence that the illness in 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
Whether medical or lay evidence is required for these 
elements depends of the nature of the claim.  For purposes of 
the second and third element, the manifestation of one or 
more signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if it is of the type ordinarily susceptible to lay 
observation.  VAOPGCPREC. 4-99 (1999).

The appellant had service in Southwest Asia between January 
1991 and April 1991.  The appellant denied frequent or severe 
headaches at the time of his enlistment examination in May 
1961.  He complained of frontal headaches in March 1963.  He 
was seen again later in March 1963 for headaches continuing 
for 4 days with a sore throat.  Follicular tonsillitis was 
diagnosed.  The headaches persisted throughout March.  He was 
referred for an ophthalmologic consultation that recorded a 
complaint of headaches 5 times a week with pain in his neck 
and the back of his eyes.  After examination no prescription 
was recommended and no reason was found for the headaches.  
Persistent headaches were noted in April 1963 without a cause 
found.  In November 1963 he complained of headaches with an 
aching sensation near the bridge of his nose.  He had 
moderate congestion with left maxillary sinus tenderness and 
slight reddening of his tonsils.  In an August 1964 
examination the appellant indicated a history of frequent or 
severe headaches.  The examiner indicated only that the 
appellant took medication for the headaches and that he had 
seasonal sinusitis.  Examination of his head, nose, sinuses, 
mouth and throat were normal.  

In a May 1978 examination the appellant denied frequent or 
severe headache and his examination was normal in that 
regard.  During March 1987, December 1990 and in one undated 
examination the appellant denied frequent or severe 
headaches.  In March 1991 he denied frequent or severe 
headaches.  His head, nose, sinuses, mouth and throat at that 
time were normal.  

A Persian Gulf War Registry examination was conducted in 
March 1993.  The appellant did not report headaches.  There 
was a report of headaches in March 1997 VA Medical Center 
records.  In May 1997 the appellant had a headache that was 
accompanied by nausea and that was relieved after he vomited.  
He reported a similar headache the prior week.  In a May 1997 
record entitled "Persian Gulf", the appellant reported that 
he had a lot of problems.  The examiner indicated that the 
appellant was being followed in the clinic for multiple 
disorders.  He stated that the appellant seemed to believe he 
was not being adequately compensated by the government for 
his service connected disabilities and he wanted to know if 
the examiner could service connect him for his problems by 
relating them to Persian Gulf War service.  The examiner 
noted vague complaints of memory loss, shortness of breath 
with effort, fatigue and multiple joints that were painful.  
Nothing was noted on examination.  The examiner doubted that 
there was a relationship to Persian Gulf War service and 
these multiple medical problems.  The examiner saw no reason 
to recommend to the appellant that he pursue Persian Gulf 
War-related service connection claims.  During an October 
1997 VA examination the appellant reported often having 
headaches.  The headaches were not attributed to any of the 
reported diagnoses.

The Board has first considered whether service connection for 
headaches is warranted on a direct basis, and finds that the 
appellant has not submitted a well grounded claim.  During 
his period of active service in the 1960's (first), the 
appellant had unexplained headaches.  No identified disease 
or injury was established.  Current VA Medical Center records 
reflect that the appellant currently complains of headaches.  
However, no competent medical opinion has been offered to 
link the current headaches to the headaches complained of 
during the first period of service.  The appellant's 
statements that his headaches began after Persian Gulf 
service establish a lack of chronicity or continuity from the 
first period of service.  Additionally, a chronic disease or 
injury that would account for the headaches was not reported 
during the first period of service.  Furthermore, chronic 
headaches were denied by the appellant during examinations in 
1978, 1987 and 1990.  

The Board has also considered whether service connection is 
warranted on a direct basis for the second period of active 
service.  As the appellant denied headaches during that 
period of service and no competent medical examiner has 
attributed his current headaches to disease or injury, the 
claim is not well grounded as to the second period of active 
service.

The Board has next considered whether service connection is 
warranted for chronic headaches attributable to an 
undiagnosed illness.  This claim is not well grounded.  The 
appellant denied having chronic headaches in March 1991 
during his period of Gulf War service.  He did not complain 
of headaches during Persian Gulf War registry examination in 
1993.  The first evidence establishing a post service 
headache is in 1997.  The evidence does not establish chronic 
headaches during Persian Gulf service.  Assuming that there 
is an undiagnosed illness manifested by headaches, since the 
disorder was not manifest during service, it must be of a 
compensable degree.   The appellant has never indicated that 
he had headaches upon his return from the Persian Gulf that 
were of a compensable level, only that now he has them daily.  
The mere presence of headaches does not establish that they 
are compensable.  Since the headaches are not associated with 
trauma or respiratory impairment, the only appropriate 
diagnostic code applicable is rating by analogy to Migraine.  
We again note that the veteran has described headaches, but 
has never described characteristic prostrating attacks.  
Based on the veteran's own statements, he does not have an 
undiagnosed illness manifested by headaches to a compensable 
degree.  See VAOPGCPREC 4-99 (1999).

Increased Rating Claims

The appellant has contended that increased evaluations for 
retropatellar pain syndrome of both the right knee and left 
knee is warranted and that the disabilities are more severe 
than currently evaluated (10 percent).  He reports that both 
of his knees swell at least twice a week and he must wear a 
brace due to lateral instability.

Service connection was granted for retropatellar pain 
syndrome of the right and the left knee in March 1994.  Each 
knee was initially assigned a noncompensable evaluation for 
traumatic arthritis.  In February 1997, the appellant filed a 
claim for an increased rating for both knees.  Evaluations 
for both knees were increased to 10 percent in April 1998.  
In that rating decision, the RO evaluated the bilateral knee 
disability under Diagnostic Code 5257 for other impairment of 
the knee.  The appellant has perfected an appeal as to the 
April 1998 rating decision.

An RO decision awarding an increase in a veteran's 
disability rating, but not awarding the maximum benefit 
allowed, does not fully resolve the administrative appeal 
from the original rating, rather, the appeal initiated by 
the notice of disagreement with the original rating remains 
pending unless the veteran withdraws it.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, the claims are well 
grounded.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

The VA examination conducted in November 1993 found no 
swelling or deformity in either knee.  There was no 
subluxation, lateral instability, nonunion or malunion.  Both 
knees had a range of motion between 0-128 degrees.  The 
appellant complained of painful knees.  Degenerative 
arthritis was diagnosed without benefit of X-rays.

VA Medical Center records from August 1996 document 
complaints of bilateral knee pain.  The amount of pain 
varied, and it felt like his legs were giving out.  The 
appellant tried to walk but he was not able to walk as much 
as he would like to.

In March 1997 notes, the appellant complained that his knees 
hurt and occasionally buckled on him.  His knees swelled at 
times.  On examination there was no effusion, a +1 Lachmann, 
minimal medial-lateral instability with the right more than 
the left.  He was prescribed a bilateral knee braces.  In 
April 1997 notes he reported using the braces regularly.

A VA examination was conducted in October 1997.  The 
appellant reported that his knees were bad all over.  On 
examination his posture and gait were essentially normal, but 
he walked very slowly.  Both knees cracked and hurt on 
movement and movement was somewhat limited.  Associated X-
rays showed no bony abnormality on either knee.  His 
functional loss was mainly due to his knee and previous back 
and neck surgeries.  Arthritis/bursitis of the knees was 
diagnosed.

In February 1997 notes, the appellant complained of a burning 
sensation in both knees.

The appellant's bilateral knee disability is evaluated under 
Diagnostic Code 5257 which provides for other impairment of 
the knee.  For severe recurrent subluxation or lateral 
instability, a 30 percent rating is warranted.  For moderate 
recurrent subluxation or lateral instability, a 20 percent 
rating is warranted.  For slight recurrent subluxation or 
lateral instability, a 10 percent rating is warranted.

Limitation of flexion of the leg under Diagnostic Code 5260 
provides for a 30 percent evaluation with flexion limited to 
15 degrees; a 20 percent evaluation for flexion limited to 30 
degrees; a 10 percent evaluation for flexion limited to 45 
degrees; and a noncompensable evaluation for flexion limited 
to 60 degrees.  

Lacking evidence of ankylosis in either knee, locking in the 
joints, limitation in extension, nonunion, malunion or genu 
recurvatum, application of any of the Diagnostic Code that 
pertain to the knee is not warranted.

The intent of the rating schedule is to recognized painful 
motion with joint or periarticular pathology as productive of 
disability.  Such painful motion warrants a minimum 
compensable rating.  See 38 C.F.R. § 4.59 (1999).

The Board must consider the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating this disability.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996).  In 
assessing the functional loss, if any, of a musculoskeletal 
disability, inquiry must be directed towards findings of less 
movement that normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; and painful 
movement.

When considering knee disabilities that are evaluated under 
Diagnostic Code 5257 involving instability of the knee, 
additional disability justifying a separated rating is 
warranted if there is limitation of motion under Diagnostic 
Code 5260 (flexion) or Diagnostic Code 5261 (extension).  
VAOPGCPREC 23-97 (July 1997).  Such does not violate the 
prohibition against pyramiding.  38 C.F.R. § 4.14 (1998).  
During the course of this appeal period, there is evidence of 
instability and limitation of flexion.

Limitation of Motion

The evidence supports a separate evaluation for arthritis of 
each knee based on the appellant's disability.  In the 
November 1993 VA examination, bilateral arthritis was 
diagnosed with a reduction noted in flexion to 128 degrees.  
The 1997 examiner stated that both knees were painful with 
movement and that movement was somewhat limited.  This seems 
to indicate a functional impairment limited to the extreme of 
range of motion.  Additionally, arthritis in the knees 
remains a diagnosis.  There is no evidence to the contrary.  
Therefore, the minimum (10 percent) evaluation is warranted 
for periarticular pathology productive of painful motion 
under 38 C.F.R. § 4.59 (1999); Diagnostic Code 5260.

A higher evaluation is not warranted.  Flexion in either knee 
is not limited to the extent that would warrant an evaluation 
in excess of 10 percent.  The limitation in flexion as 
described in the 1993 and 1997 VA examinations would not 
warrant a rating in excess of 10 percent.  The disorder does 
not approximate the functional equivalent of limitation of 
flexion to 30 degrees or extension to 15 degrees.  More 
movement than normal; weakened movement; excess fatigability; 
incoordination; and painful movement that is the functional 
equivalent of a higher evaluation has not been demonstrated 
on examination.  


Instability

The preponderance of the evidence is against an increased 
evaluation for retropatellar pain syndrome of the right or 
the left knee based on instability.  Although the appellant 
has complained of instability and is wearing knee braces, on 
examination in March 1997 the medial-lateral instability was 
said to be minimal.  Lachmann was +1 only.  The appellant is 
competent to state that his condition is worse than currently 
evaluated.  However, the training and experience of the 
medical personnel makes their findings more probative as to 
the extent of the disability.  Accordingly, the preponderance 
of the evidence is against a higher evaluation under 
Diagnostic Code 5257.  There is no medical evidence to 
support a finding of moderate recurrent subluxation or 
lateral instability.  With regard to an increased evaluation 
under Diagnostic Code 5257, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


ORDER

Service connection for residuals of a cervical spine injury 
is granted.  Service connection for residuals of a lumbar 
spine injury is granted.  Service connection for hypertensive 
cardiovascular disease with congestive heart failure to 
include cardiomyopathy, generalized arteriosclerosis with 
coronary insufficiency, or occasional angina is denied.  
Service connection for chronic headaches is denied.  A 10 
percent evaluation for arthritis and limitation of flexion in 
the right knee is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.  A 
10 percent evaluation for arthritis and limitation in flexion 
in the left knee is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.  An 
increased evaluation for retropatellar pain syndrome 
(instability) of the right knee is denied.  An increased 
evaluation for retropatellar pain syndrome (instability) of 
the left knee is denied.


REMAND

Chronic Obstructive Pulmonary Disease 

The appellant contends that whatever was revealed regarding 
his lungs prior to his service in the Persian Gulf in 1991, 
it was not severe enough to prevent him from getting 
deployed.  He has stated that he had no breathing problems 
before the Persian Gulf. 

Chronic obstructive pulmonary disease was not diagnosed 
during his first period of service.  The appellant was 
recalled to active duty from November 1990 to June 1991 with 
Persian Gulf service between January and April 1991.

In a December 1990 examination the appellant complained of 
asthma and shortness of breath.  Examination of his lungs was 
normal.  A chest X-ray revealed bullous emphysematous changes 
in both upper lung fields, especially on the right side.  
Otherwise, no apparent acute infiltrate was seen.  The 
examination dated the asthma and shortness of breath to April 
1990 and commented only that the appellant was on medication.  
In a March 1991 examination the appellant complained of 
asthma and shortness of breath.  Examination of his lungs and 
chest was normal and the examiner did not comment further.  
In April 1991 a note indicated that there was no subcutaneous 
emphysema on X-ray.

Subsequent to his second period of active duty, the appellant 
has been diagnosed with dyspnea that was, in 1993, felt to be 
due to a combination of cardiomyopathy and chronic 
obstructive pulmonary disease. 

In July 1993 in response to the appellant's question 
regarding a link to his service in the Persian Gulf, Dr. 
Farmer opined that to the best of his knowledge, there was no 
known relationship between pulmonary abnormalities and 
exposure to the agents in the Persian Gulf area.

In a May 1997 Persian Gulf note, the appellant's vague 
complaints that included shortness of breath with effort, 
were thought not to be related to Persian Gulf War service 
but rather due to the appellant's multiple medical problems.

A VA examination was conducted in October 1997.  Pulmonary 
function tests in October 1997 showed moderate airflow 
obstruction with gas trapping.  Chronic obstructive pulmonary 
disease was diagnosed.

Further development is necessary to properly decide this 
claim.  Accordingly, this issue is REMANDED for the following 
development:

The RO should consult with a pulmonary 
specialist.  The physician must be 
afforded the opportunity to review the 
claims folder and should note the 
appellant's history as part of the 
requested opinion.  The physician should 
offer a medical opinion as to whether 
bullous emphysematous changes noted in 
December 1990 clearly and unmistakably 
preexisted service.  The examiner should 
indicate whether these changes on X-ray 
are related to the chronic obstructive 
pulmonary disease currently diagnosed.  
If these changes preexisted service, the 
examiner should indicate whether there 
was an increase severity of chronic 
obstructive pulmonary disease during 
service between November 1990 and June 
1991 above what would be considered the 
ordinary course of the disease.  The RO 
is at liberty to schedule an examination.

Thereafter, the RO should return the claims folder to the 
Board after compliance with all appropriate appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

